In an action for injunctive relief and money damages, defendants appeal from an order of the Supreme Court, Queens County, entered August 8, 1974, which granted plaintiffs’ motion for a preliminary injunction. Order reversed, without costs, and motion denied. The faculty of defendant Queensborough Community College implemented a change of grading policy *957regarding certain required sequential nursing courses in November, 1972, effective for the fall semester of 1973, whereby students would be required to achieve a grade of “ C — ” as a prerequisite for subsequent course enrollment, rather than the previously required grade of “ D — ”. Notice of the change in grading policy was timely published in the college catalogue prior to course registration by plaintiffs for the above-mentioned semester. Plaintiffs failed to show either a likelihood of success on the merits or a preponderance of the equities in their favor (Albini v. Solork Assoc., 37 A D 2d 835). The faculty’s change of grading policy did not constitute a change in “ curriculum ” under the terms of the Queensborough Community College catalogue. Moreover, if the change in grading is construed to be a change in curriculum, it appears here that the faculty properly established minimum standards of academic competency in the public interest, since nursing graduates may have direct contact with the public prior to State certification. The merits of this issue should be fully developed at a trial. Gulotta, P. J., Martuscello and Latham, JJ., concur; Shapiro, J., dissents and votes to affirm, with the following memorandum, in which Hopkins, J., concurs: I believe the order appealed from should be affirmed. The practical construction put on the meaning of the word “curriculum” contained in the catalogue by those in charge of administering the college’s affairs should be given great weight. In the face of such construction — by those who drew the rules — general dictionary definitions have little relevance. In any event, considering the great prejudice to the students involved, the preliminary injunction issued by Special Term should not be disturbed.